73 F.3d 355NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Timothy Scott Bailey SMITH, et al., Plaintiffs, Appellants,v.Jane SHEEHAN, et al., Defendants, Appellees.
No. 95-1683.
United States Court of Appeals, First Circuit.
Dec. 28, 1995.

Timothy Scott Bailey Smith on brief pro se.
Andrew Ketterer, Attorney General, and Leanne Robbin, Assistant Attorney General, on brief for appellees.
Before SELYA, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
On cross-motions for summary judgment, the district court granted defendants' motion on the merits and dismissed the case.  Plaintiffs main challenge on appeal is to the timing, and manner of service, of the defendants' motion.  We have carefully reviewed the record and briefs, and see no abuse of discretion in the magistrate's refusal to compel defendants first to file an answer.  See Fed.R.Civ.P. 56(b).  There was also no prejudice to the plaintiffs in the few days' delay caused by the defendants' mailing of the motion to the wrong address.


2
Plaintiffs' constitutional challenges to events that occurred in the state proceedings after the district court entered its judgment in this case are not properly a subject of this appeal.  This court does not have original jurisdiction to entertain such complaints.  Seeing no exceptional reason to consider plaintiffs' remaining arguments (one made for the first time on appeal, the others without developed argumentation), the judgment below is affirmed.